HOFFMAN, J.
Plaintiff-Appellant is Martha Freas, Administratrix, et al. (appellant), and Defendant-Appellee is Prater Construction Corporation, et al. On August 29, 1985, appellant filed a complaint in the Court of Common Pleas of Licking County, on behalf of decedent, Rocky Blankenship. The following statement of the case provided by appellant is undisputed.
The complaint stated that on January 16, 1984, Mr. Blankenship was working for Prater Construction and Mr. Prater, and that Mr. Blankenship was dismantling a crane manufactured and sold by Becor-Western. The complaint further stated that Mr. Blankenship was crushed to death by the crane boom during the assembly procesa
The specific allegation against Prater Construction and Mr. Prater was that they committed an intentional tort in that Prater Construction and Mr. Prater intentionally acted so as to cause the crane boom to fall on Mr. Blankenship.
As for Becor-Western, the complaint alleges that it (Becor-Western) is strictly liable for Mr. Blankenship's death in that Becor-Western's crane was defectively designed, manufactured and assembled and those product defects caused the crane boom to fall on Mr. Blankenship. Complaint also alleged that Becor-Western was negligent in failing to warn of the unsafe condition of the crane.
After all the defendants answered the complaint, defendants Prater Construction and Mr. Prater moved for summary judgment as to plaintiffs claim against them. That motion was granted by the trial court and defendants Prater Construction and William S. Prater were dismissed from the case (See entries filed August 5, 1988.)
*100Subsequently, defendant Becor-Western also moved the trial court for summary judgment as to plaintiffs claim against it, and on August 17, 1989, Becor-Western's motion was granted (see Memorandum of Decision filed August 17,1989; and Judgment Entry filed September 13,1989).
Appellant now appeals the trial court's order granting summary judgment in favor of BecorWestern pursuant to notice of appeal and amended notice of appeal filed on September 20 and 25, 1989.
Appellant raises the following sole assignment of error:
"THE TRIAL COURT ERRED AS A MATTER OF LAW IN GRANTING SUMMARY JUDGMENT IN FAVOR OF DEFENDANT-APPELLEE, BECOR-WESTERN, INC."
For purposes of clarification, we point out that no error has been assigned against Prater Constructionor William S. Prater nor have these parties filed briefs in the case subjudice.
Before discussing the merits of the error assigned, we relate the pertinent facts derived from the record herein.
Decedent was the principal operator of Becor's crane (called a 30-B crane) and as stated supra, was, along with William Prater, dismantling the crane on the date of his death. According to Prater's deposition (at 19), decedent was provided an instruction manual regarding the safety, operation and assembly/disassembly of the 30-B crane. The pertinent pages of the booklet are 601-606, attached to Prater's affidavit in support of summary judgment and attached to appellee's brief to this court as Exhibit A.
The following description of the instruction manual and events of January 16,1984, is adopted from appelle's brief at 3-4:
"It stressed at several points within the disassembly section that injury or death could occur if one stood on, in or underneath the boom while disassembling it. Further, the Manual specifically instructed operators to utilize cribbing (typically wooden beams or rail ties) as support while disassembling the boom. Alternative disassembly methods were provided for in the manual, such as dropping the boom tip to the ground, releasing the pendant line tension, and removing the top pins. The Manual, however, stressed that at no time should an operator attempt to dismantle a boom by removal of bottom splice joint pins while pendant cables were in front of that joint (toward the point end of the boom) with tension on the lines. This incorrect method of disassembly is what Blankenship and Prater attempted."
On the date of the accident, Blankenship was in the process of disassembling the crane boom so the entire machine could be moved to a new job site (Prater Dep., p. 23). He, along with Prater, attempted to disassemble the boom onto a lowboy truck without using cribbing as recommended in the Instruction Manual (Prater Dep., pp. 44, 55). The boom was lowered to a position horizontal with the ground, approximately four feet above the ground (Prater Dep., p. 35). None of the pendant lines were moved; they were still attached to the point end of the boom at the time of the accident and were taut (Dep. pp. 49-50). Blankenship instructed Prater to get under the boom at the splice joint closest to the cab and knock the boom pin out of the bottom splice joint. Prater complied and knocked the pin out. He then went around the boom to assist Blankenship. Blankenship was under the boom when Blankenship knocked his pin out. The boom buckled at that instant and due to its force and weight, it fell downward on Blankenship. The top splice joint near the cab acted as a hinge when the bottom pins were knocked out and Blankenship was crushed under the boom.
We now turn to the claim of error.
I
This assignment of error is not well taken. First, Becor-Western was not negligent through a failure to warn or caution one involved in the assembly/disassembly procedure. As pointed out by appellee, appellant's own expert witness stated that the instruction manual clearly "does an adequate job of pointing out that one should stay out from underneath the boom." (Dunlop Dep. 118,11.10-11, filed May 31,1989.)
As to the necessity of placing warnings on the crane itself, appellant relies upon Seley v. G.D. Searle (1981), 67 Ohio St. 2d 192 for the contention that "adequacy of warnings has been held by the Supreme Court of Ohio to be a question of fact." (Freas' brief at 9.) Seley must be confined to its facts which concerned an "unavoidably unsafe prescription drug" which could cause potentially adverse reactions. (Syll. 1.) Appellant is not persuasive that there was a duty as a matter of law on the part of Becor-Western to display warnings on the crane itself. Appellant has not provided any substantive authority demonstrating that Becor-Western should have warned (via placards, signs on the crane itself) of the open or obvious danger of crane disassembly.
*101As to the issue of assumption of risk, appellant cites Onderko v. Richmond Mfg. Co. (1987), 31 Ohio St. 3d 296. Appellant's reliance upon this decision is misplaced; its syllabus clearly "falls" on the side of appellee in the case sub judice:
"Voluntary and unreasonable assumption of a known risk posed by a product constitutes an absolute bar to recovery in a products liability action based upon strict liability in tort."
Additionally, appellant is totally incorrect in arguing to us that in Onderko: "The court held that it is for the trier of fact [jury] to determine if there has been such an assumption of risk." (At 300.) Appellant's brief at 12.
The Supreme Court did not so rule. What the court did state is that in the Onderko situation, where a merit trial had taken place and the jury had returned a verdict in favor of appellee-injured party-Onderko, was that:
"If, on retrial, the trier of fact specifically finds that appellee voluntarily assumed the risk of his injury, appellee will be barred from recovery on his strict liability claim."
(Onderko, at 300, emphasis added.)
In the instant case, the evidence presented to the court, when construed most favorably to appellant both at the trial level and upon appeal, demonstrates that decedent was given proper warning of the danger involved in the subject operation, but voluntarily (along with Prater) chose a procedure of disassembly contrary to that which he had been instructed. Summary judgment was appropriate in the case sub judice, and appellant's sole assignment of error is overruled.
For the reasons stated supra, the judgment of the Court of Common Pleas of Licking County is affirmed.

Judgment affirmed.

MILLIGAN, P.J., concurs.
SMART, J., dissents